               Fill in this information to identify your case and this filing:

 Debtor 1                    Christine Michele Wilczewski
                             First Name                             Middle Name                     Last Name

 Debtor 2
 (Spouse, if filing)         First Name                             Middle Name                     Last Name


                                                             MIDDLE DISTRICT OF PENNSYLVANIA, WILKES-BARRE
 United States Bankruptcy Court for the:                     DIVISION

 Case number            5:19-bk-425                                                                                                                           Check if this is an
                                                                                                                                                              amended filing



Official Form 106A/B
Schedule A/B: Property                                                                                                                                       12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

        No. Go to Part 2.

        Yes. Where is the property?




 1.1                                                                        What is the property? Check all that apply

                                                                                    Single-family home                         Do not deduct secured claims or exemptions. Put
        318 Ayla Ln                                                                 Duplex or multi-unit building
                                                                                                                               the amount of any secured claims on Schedule D:
        Street address, if available, or other description                                                                     Creditors Who Have Claims Secured by Property .
                                                                                    Condominium or cooperative

                                                                                    Manufactured or mobile home
                                                                                                                               Current value of the       Current value of the
        Dalton                            PA        18414-9008                      Land                                       entire property?           portion you own?
        City                              State          ZIP Code                   Investment property                                $16,200.00                  $16,200.00
                                                                                    Timeshare
                                                                                                                               Describe the nature of your ownership interest
                                                                                    Other                                      (such as fee simple, tenancy by the entireties, or
                                                                            Who has an interest in the property? Check one     a life estate), if known.
                                                                                    Debtor 1 only
                                                                                    Debtor 2 only
        County                                                                      Debtor 1 and Debtor 2 only
                                                                                                                                   Check if this is community property
                                                                                    At least one of the debtors and another        (see instructions)
                                                                            Other information you wish to add about this item, such as local
                                                                            property identification number:

                                                                            Manufactured home- Primary Residence


 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here...........................................................................=>                           $16,200.00


 Part 2: Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.




Official Form 106A/B                                                              Schedule A/B: Property                                                                    page 1
Software Copyright (c) 2019 CINGroup - www.cincompass.com


               Case 5:19-bk-00425-RNO                                  Doc 47 Filed 11/15/19 Entered 11/15/19 10:36:57                                           Desc
                                                                       Main Document    Page 1 of 12
 Debtor 1         Wilczewski, Christine Michele                                                                Case number (if known)     5:19-bk-425
3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

        No
        Yes


  3.1    Make:       Toyota                                 Who has an interest in the property? Check one             Do not deduct secured claims or exemptions. Put
                                                                                                                       the amount of any secured claims on Schedule D:
         Model:      Camry                                     Debtor 1 only                                           Creditors Who Have Claims Secured by Property .
         Year:       2016                                      Debtor 2 only                                           Current value of the      Current value of the
         Approximate mileage:                                  Debtor 1 and Debtor 2 only                              entire property?          portion you own?
         Other information:                                    At least one of the debtors and another


                                                               Check if this is community property                             $14,000.00                 $14,000.00
                                                               (see instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

        No
        Yes



 5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
   .you have attached for Part 2. Write that number here.............................................................................=>                $14,000.00

 Part 3: Describe Your Personal and Household Items
 Do you own or have any legal or equitable interest in any of the following items?                                                            Current value of the
                                                                                                                                              portion you own?
                                                                                                                                              Do not deduct secured
                                                                                                                                              claims or exemptions.
6. Household goods and furnishings
    Examples: Major appliances, furniture, linens, china, kitchenware
      No
        Yes. Describe.....
                                   Couch, Rugs, Recliners, End tables, Lamps, Dishes, Utensils,
                                   Glassware                                                                                                                $2,625.00

                                   Fridge, Stove, Microwave, Toaster Oven.                                                                                     $900.00

                                   Mattress, Dressers, Nighstands, Lamps, Mirrors                                                                           $1,005.00


7. Electronics
   Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices
               including cell phones, cameras, media players, games
        No
        Yes. Describe.....

8. Collectibles of value
   Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card collections; other
               collections, memorabilia, collectibles
        No
        Yes. Describe.....

9. Equipment for sports and hobbies
   Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools; musical
             instruments
        No
        Yes. Describe.....

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
        No
Official Form 106A/B                                                 Schedule A/B: Property                                                                        page 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com


             Case 5:19-bk-00425-RNO                         Doc 47 Filed 11/15/19 Entered 11/15/19 10:36:57                                             Desc
                                                            Main Document    Page 2 of 12
 Debtor 1         Wilczewski, Christine Michele                                                                              Case number (if known)   5:19-bk-425

       Yes. Describe.....

11. Clothes
    Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
      No
       Yes. Describe.....
                                           Pants, Shirts, Shoes                                                                                                        $800.00


12. Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
      No
       Yes. Describe.....
                                           Small Jewelry, Bracelets, Earrings, Watches                                                                                 $150.00


13. Non-farm animals
     Examples: Dogs, cats, birds, horses
       No
       Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
       No
       Yes. Give specific information.....


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached for
     Part 3. Write that number here ..............................................................................                                                $5,480.00


 Part 4: Describe Your Financial Assets
 Do you own or have any legal or equitable interest in any of the following?                                                                             Current value of the
                                                                                                                                                         portion you own?
                                                                                                                                                         Do not deduct secured
                                                                                                                                                         claims or exemptions.

16. Cash
    Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
       No
       Yes................................................................................................................

17. Deposits of money
     Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
                   institutions. If you have multiple accounts with the same institution, list each.
      No
      Yes........................                                     Institution name:


                                             17.1.       Checking Account                        Fidelity Deposit                                                      $100.00


18. Bonds, mutual funds, or publicly traded stocks
     Examples: Bond funds, investment accounts with brokerage firms, money market accounts
       No
       Yes..................                           Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
     joint venture
       No
       Yes. Give specific information about them...................
                                  Name of entity:                                                                             % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
    Negotiable instruments include personal checks, cashiers checks, promissory notes, and money orders.
    Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       No
Official Form 106A/B                                                                      Schedule A/B: Property                                                           page 3
Software Copyright (c) 2019 CINGroup - www.cincompass.com


          Case 5:19-bk-00425-RNO                                              Doc 47 Filed 11/15/19 Entered 11/15/19 10:36:57                                    Desc
                                                                              Main Document    Page 3 of 12
 Debtor 1        Wilczewski, Christine Michele                                                                 Case number (if known)    5:19-bk-425

       Yes. Give specific information about them
                                    Issuer name:

21. Retirement or pension accounts
    Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
       No
       Yes. List each account separately.
                                Type of account:                            Institution name:

22. Security deposits and prepayments
     Your share of all unused deposits you have made so that you may continue service or use from a company
     Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
       No
       Yes. .....................                                           Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
       No
       Yes.............             Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
    26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       No
       Yes.............             Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
       No
       Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
     Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
       No
       Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
     Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
       No
       Yes. Give specific information about them...

 Money or property owed to you?                                                                                                             Current value of the
                                                                                                                                            portion you own?
                                                                                                                                            Do not deduct secured
                                                                                                                                            claims or exemptions.

28. Tax refunds owed to you
       No
       Yes. Give specific information about them, including whether you already filed the returns and the tax years.......



29. Family support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
       No
       Yes. Give specific information......


30. Other amounts someone owes you
    Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers compensation, Social Security benefits;
              unpaid loans you made to someone else
       No
       Yes. Give specific information..

31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner s, or renter s insurance
       No
       Yes. Name the insurance company of each policy and list its value.


Official Form 106A/B                                                   Schedule A/B: Property                                                                 page 4
Software Copyright (c) 2019 CINGroup - www.cincompass.com


          Case 5:19-bk-00425-RNO                               Doc 47 Filed 11/15/19 Entered 11/15/19 10:36:57                                      Desc
                                                               Main Document    Page 4 of 12
 Debtor 1        Wilczewski, Christine Michele                                                                              Case number (if known)         5:19-bk-425
                                           Company name:                                                         Beneficiary:                                  Surrender or refund
                                                                                                                                                               value:

32. Any interest in property that is due you from someone who has died
     If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
     died.
       No
        Yes. Give specific information..

                                                        Interest in Estate of Deceased Mother                                                                                  $0.00


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims, or rights to sue
        No
        Yes. Describe each claim.........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
        No
        Yes. Describe each claim.........

35. Any financial assets you did not already list
        No
        Yes. Give specific information..


 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
     Part 4. Write that number here.....................................................................................................................                 $100.00

 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
       No. Go to Part 6.
       Yes. Go to line 38.



 Part 6:   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
           If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
           No. Go to Part 7.
           Yes. Go to line 47.



 Part 7:         Describe All Property You Own or Have an Interest in That You Did Not List Above


53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership
        No
        Yes. Give specific information.........


 54. Add the dollar value of all of your entries from Part 7. Write that number here ....................................                                                   $0.00




Official Form 106A/B                                                        Schedule A/B: Property                                                                              page 5
Software Copyright (c) 2019 CINGroup - www.cincompass.com


            Case 5:19-bk-00425-RNO                                Doc 47 Filed 11/15/19 Entered 11/15/19 10:36:57                                                     Desc
                                                                  Main Document    Page 5 of 12
 Debtor 1         Wilczewski, Christine Michele                                                                                         Case number (if known)   5:19-bk-425
 Part 8:         List the Totals of Each Part of this Form


 55. Part 1: Total real estate, line 2 ......................................................................................................................                  $16,200.00
 56. Part 2: Total vehicles, line 5                                                                           $14,000.00
 57. Part 3: Total personal and household items, line 15                                                       $5,480.00
 58. Part 4: Total financial assets, line 36                                                                     $100.00
 59. Part 5: Total business-related property, line 45                                                              $0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                     $0.00
 61. Part 7: Total other property not listed, line 54                                             +                $0.00

 62. Total personal property. Add lines 56 through 61...                                                      $19,580.00              Copy personal property total             $19,580.00

 63. Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                         $35,780.00




Official Form 106A/B                                                               Schedule A/B: Property                                                                            page 6
Software Copyright (c) 2019 CINGroup - www.cincompass.com


            Case 5:19-bk-00425-RNO                                      Doc 47 Filed 11/15/19 Entered 11/15/19 10:36:57                                                    Desc
                                                                        Main Document    Page 6 of 12
              Fill in this information to identify your case:

 Debtor 1                 Christine Michele Wilczewski
                          First Name                        Middle Name                Last Name

 Debtor 2
 (Spouse if, filing)      First Name                        Middle Name                Last Name


                                                    MIDDLE DISTRICT OF PENNSYLVANIA, WILKES-BARRE
 United States Bankruptcy Court for the:            DIVISION

 Case number           5:19-bk-425
 (if known)
                                                                                                                                          Check if this is an
                                                                                                                                          amended filing


Official Form 106C
                                                                                                                                                                4/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill
out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory limit. Some exemptions such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the exemption
to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount.

 Part 1:        Identify the Property You Claim as Exempt

 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
           You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)

           You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

 2. For any property you list on                            that you claim as exempt, fill in the information below.
      Brief description of the property and line on           Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
                     that lists this property                 portion you own
                                                              Copy the value from    Check only one box for each exemption.
                                                              Schedule A/B

                                                                    $16,200.00                                  $9,950.00     11 USC § 522(d)(5)
      318 Ayla Ln
      Dalton PA, 18414-9008                                                               100% of fair market value, up to
      Line from Schedule A/B: 1.1                                                         any applicable statutory limit


                                                                    $16,200.00                                  $4,000.00     11 USC § 522(d)(2)
      318 Ayla Ln
      Dalton PA, 18414-9008                                                               100% of fair market value, up to
      Line from Schedule A/B: 1.1                                                         any applicable statutory limit


                                                                    $16,200.00                                  $1,225.00     11 USC § 522(d)(5)
      318 Ayla Ln
      Dalton PA, 18414-9008                                                               100% of fair market value, up to
      Line from Schedule A/B: 1.1                                                         any applicable statutory limit

      Couch, Rugs, Recliners, End tables,                             $2,625.00                                 $2,625.00     11 USC § 522(d)(5)
      Lamps, Dishes, Utensils, Glassware
      Line from Schedule A/B: 6.1                                                         100% of fair market value, up to
                                                                                          any applicable statutory limit

      Fridge, Stove, Microwave, Toaster                                   $900.00                                 $900.00     11 USC § 522(d)(3)
      Oven.
      Line from Schedule A/B: 6.2                                                         100% of fair market value, up to
                                                                                          any applicable statutory limit



Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                        page 1 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com


              Case 5:19-bk-00425-RNO                           Doc 47 Filed 11/15/19 Entered 11/15/19 10:36:57                                     Desc
                                                               Main Document    Page 7 of 12
     Brief description of the property and line on          Current value of the   Amount of the exemption you claim        Specific laws that allow exemption
                    that lists this property                portion you own
                                                            Copy the value from    Check only one box for each exemption.
                                                            Schedule A/B

     Mattress, Dressers, Nighstands,                               $1,005.00                                  $1,005.00     11 USC § 522(d)(3)
     Lamps, Mirrors
     Line from Schedule A/B: 6.3                                                        100% of fair market value, up to
                                                                                        any applicable statutory limit

     Pants, Shirts, Shoes                                             $800.00                                   $800.00     11 USC § 522(d)(3)
     Line from Schedule A/B: 11.1
                                                                                        100% of fair market value, up to
                                                                                        any applicable statutory limit

     Small Jewelry, Bracelets, Earrings,                              $150.00                                   $150.00     11 USC § 522(d)(4)
     Watches
     Line from Schedule A/B: 12.1                                                       100% of fair market value, up to
                                                                                        any applicable statutory limit

     Fidelity Deposit                                                 $100.00                                   $100.00     11 USC § 522(d)(5)
     Line from Schedule A/B: 17.1
                                                                                        100% of fair market value, up to
                                                                                        any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
    (Subject to adjustment on 4/01/22 and every 3 years after that for cases filed on or after the date of adjustment.)
           No
           Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
                   No
                   Yes




Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                     page 2 of 2
Software Copyright (c) 2019 CINGroup - www.cincompass.com


          Case 5:19-bk-00425-RNO                            Doc 47 Filed 11/15/19 Entered 11/15/19 10:36:57                                      Desc
                                                            Main Document    Page 8 of 12
Fill in this information to identify your case:

Debtor 1                      Christine Michele Wilczewski

Debtor 2
(Spouse, if filing)


United States Bankruptcy Court for the:       MIDDLE DISTRICT OF PENNSYLVANIA,
                                              WILKES-BARRE DIVISION

Case number               5:19-bk-425                                                                      Check if this is:
(If known)
                                                                                                               An amended filing
                                                                                                               A supplement showing postpetition chapter 13
                                                                                                               income as of the following date:

Official Form 106I                                                                                             MM / DD/ YYYY
Schedule I: Your Income                                                                                                                      12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Part 1:               Describe Employment

1.     Fill in your employment
       information.                                                  Debtor 1                                     Debtor 2 or non-filing spouse

       If you have more than one job,                                    Employed                                    Employed
       attach a separate page with           Employment status
       information about additional                                      Not employed                                Not employed
       employers.
                                             Occupation
       Include part-time, seasonal, or
       self-employed work.                                           Scranton Hospital Company
                                             Employer's name         LLC
       Occupation may include student or
       homemaker, if it applies.         Employer's address
                                                                     746 Jefferson Ave
                                                                     Scranton, PA 18510-1624

                                             How long employed there?           13 years

Part 2:               Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse
unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more
space, attach a separate sheet to this form.

                                                                                                         For Debtor 1          For Debtor 2 or
                                                                                                                               non-filing spouse

       List monthly gross wages, salary, and commissions (before all payroll
2.     deductions). If not paid monthly, calculate what the monthly wage would be.             2.    $        5,469.47         $          760.00

3.     Estimate and list monthly overtime pay.                                                 3.   +$              0.00       +$            0.00

4.     Calculate gross Income. Add line 2 + line 3.                                            4.    $      5,469.47               $   760.00




Official Form 106I                                                        Schedule I: Your Income                                                    page 1
             Case 5:19-bk-00425-RNO                       Doc 47 Filed 11/15/19 Entered 11/15/19 10:36:57                                    Desc
                                                          Main Document    Page 9 of 12
Debtor 1    Wilczewski, Christine Michele                                                           Case number (if known)    5:19-bk-425


                                                                                                        For Debtor 1          For Debtor 2 or
                                                                                                                              non-filing spouse
      Copy line 4 here                                                                      4.          $      5,469.47       $           760.00

5.    List all payroll deductions:
      5a.    Tax, Medicare, and Social Security deductions                                   5a.        $      1,084.20   $                     0.00
      5b.    Mandatory contributions for retirement plans                                    5b.        $          0.00   $                     0.00
      5c.    Voluntary contributions for retirement plans                                    5c.        $         54.17   $                     0.00
      5d.    Required repayments of retirement fund loans                                    5d.        $        569.03   $                     0.00
      5e.    Insurance                                                                       5e.        $          0.00   $                     0.00
      5f.    Domestic support obligations                                                    5f.        $          0.00   $                     0.00
      5g.    Union dues                                                                      5g.        $          0.00   $                     0.00
      5h.    Other deductions. Specify: Parking Fee                                          5h.+       $         14.99 + $                     0.00
             United way                                                                                 $          2.17   $                     0.00
             FSA Healthcare                                                                             $         62.49   $                     0.00
             Gift Shop                                                                                  $        156.00   $                     0.00
6.    Add the payroll deductions. Add lines 5a+5b+5c+5d+5e+5f+5g+5h.                        6.      $          1,943.05       $                 0.00
7.    Calculate total monthly take-home pay. Subtract line 6 from line 4.                   7.      $          3,526.42       $          760.00
8.    List all other income regularly received:
      8a.    Net income from rental property and from operating a business,
             profession, or farm
             Attach a statement for each property and business showing gross
             receipts, ordinary and necessary business expenses, and the total
             monthly net income.                                                             8a.        $              0.00    $                0.00
      8b. Interest and dividends                                                             8b.        $              0.00    $                0.00
      8c.    Family support payments that you, a non-filing spouse, or a dependent
             regularly receive
             Include alimony, spousal support, child support, maintenance, divorce
             settlement, and property settlement.                                            8c.        $              0.00    $                0.00
      8d. Unemployment compensation                                                          8d.        $              0.00    $                0.00
      8e.    Social Security                                                                 8e.        $              0.00    $                0.00
      8f.    Other government assistance that you regularly receive
             Include cash assistance and the value (if known) of any non-cash assistance
             that you receive, such as food stamps (benefits under the Supplemental
             Nutrition Assistance Program) or housing subsidies.
             Specify:                                                                        8f.  $                    0.00   $                 0.00
      8g. Pension or retirement income                                                       8g. $                     0.00   $                 0.00
      8h. Other monthly income. Specify:                                                     8h.+ $                    0.00 + $                 0.00

9.    Add all other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h.                              9.      $                  0.00   $                  0.00

10. Calculate monthly income. Add line 7 + line 9.                                         10. $            3,526.42 + $           760.00 = $           4,286.42
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.
11. State all other regular contributions to the expenses that you list in                .
    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
    other friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:                                                                                                                       11.      +$              0.00

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on theSummary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it applies 12.         $           4,286.42
                                                                                                                                          Combined
                                                                                                                                          monthly income
13. Do you expect an increase or decrease within the year after you file this form?
          No.
          Yes. Explain:




Official Form 106I                                                      Schedule I: Your Income                                                          page 2
           Case 5:19-bk-00425-RNO                   Doc 47 Filed 11/15/19 Entered 11/15/19 10:36:57                                             Desc
                                                    Main Document    Page 10 of 12
Fill in this information to identify your case:

Debtor 1                 Christine Michele Wilczewski                                                       Check if this is:
                                                                                                                An amended filing
Debtor 2                                                                                                           A supplement showing postpetition chapter 13
(Spouse, if filing)                                                                                                expenses as of the following date:

United States Bankruptcy Court for the:   MIDDLE DISTRICT OF PENNSYLVANIA,                                         MM / DD / YYYY
                                          WILKES-BARRE DIVISION

Case number           5:19-bk-425
(If known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Part 1:   Describe Your Household
1. Is this a joint case?
           No. Go to line 2.
           Yes. Does Debtor 2 live in a separate household?
                      No
                      Yes. Debtor 2 must file Official Form 106J-2,Expenses for Separate Household of Debtor 2.

2.    Do you have dependents?               No
      Do not list Debtor 1 and              Yes.   Fill out this information for   Dependent s relationship to        Dependent s        Does dependent
      Debtor 2.                                    each dependent..............    Debtor 1 or Debtor 2               age                live with you?

      Do not state the                                                                                                                      No
      dependents names.                                                                                                                     Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
                                                                                                                                            No
                                                                                                                                            Yes
3.    Do your expenses include                     No
      expenses of people other than
      yourself and your dependents?                Yes

Part 2:    Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental        , check the box at the top of the form and fill in the
applicable date.

Include expenses paid for with non-cash government assistance if you know the
value of such assistance and have included it on
(Official Form 106I.)                                                                                                      Your expenses


4.    The rental or home ownership expenses for your residence. Include first mortgage
      payments and any rent for the ground or lot.                                                          4. $                             355.00

      If not included in line 4:

      4a.   Real estate taxes                                                                              4a.   $                             50.00
      4b. Property, homeowner s, or renter s insurance                                                     4b.   $                             70.00
      4c.   Home maintenance, repair, and upkeep expenses                                                  4c.   $                             75.00
      4d. Homeowner s association or condominium dues                                                      4d.   $                              0.00
5.    Additional mortgage payments for your residence, such as home equity loans                            5.   $                              0.00



Official Form 106J                                                   Schedule J: Your Expenses                                                            page 1

       Case 5:19-bk-00425-RNO                         Doc 47 Filed 11/15/19 Entered 11/15/19 10:36:57                                             Desc
                                                      Main Document    Page 11 of 12
Debtor 1     Wilczewski, Christine Michele                                                             Case number (if known)       5:19-bk-425

6.    Utilities:
      6a.     Electricity, heat, natural gas                                                                 6a.   $                               370.00
      6b. Water, sewer, garbage collection                                                                   6b.   $                                50.00
      6c.     Telephone, cell phone, Internet, satellite, and cable services                                 6c.   $                               325.00
      6d. Other. Specify:                                                                                    6d.   $                                 0.00
7.    Food and housekeeping supplies                                                                          7.   $                               750.00
8.    Childcare and children s education costs                                                                8.   $                                 0.00
9.    Clothing, laundry, and dry cleaning                                                                     9.   $                                75.00
10.   Personal care products and services                                                                    10.   $                                65.00
11.   Medical and dental expenses                                                                            11.   $                                72.00
12.   Transportation. Include gas, maintenance, bus or train fare.
      Do not include car payments.                                                                           12. $                                 340.00
13.   Entertainment, clubs, recreation, newspapers, magazines, and books                                     13. $                                  75.00
14.   Charitable contributions and religious donations                                                       14. $                                  40.00
15.   Insurance.
      Do not include insurance deducted from your pay or included in lines 4 or 20.
      15a. Life insurance                                                                                   15a.   $                                 0.00
      15b. Health insurance                                                                                 15b.   $                                 0.00
      15c. Vehicle insurance                                                                                15c.   $                               180.00
      15d. Other insurance. Specify:                                                                        15d.   $                                 0.00
16.   Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
      Specify:                                                                                               16. $                                    0.00
17.   Installment or lease payments:
      17a. Car payments for Vehicle 1                                                                       17a.   $                               525.00
      17b. Car payments for Vehicle 2                                                                       17b.   $                                 0.00
      17c. Other. Specify:                                                                                  17c.   $                                 0.00
      17d. Other. Specify:                                                                                  17d.   $                                 0.00
18.   Your payments of alimony, maintenance, and support that you did not report as
      deducted from your pay on line 5,                                  (Official Form 106I).               18. $                                    0.00
19.   Other payments you make to support others who do not live with you.                                        $                                    0.00
      Specify:                                                                                               19.
20.   Other real property expenses not included in lines 4 or 5 of this form or on                                          .
      20a. Mortgages on other property                                                                      20a.   $                                 0.00
      20b. Real estate taxes                                                                                20b.   $                                 0.00
      20c. Property, homeowner s, or renter s insurance                                                     20c.   $                                 0.00
      20d. Maintenance, repair, and upkeep expenses                                                         20d.   $                                 0.00
      20e. Homeowner s association or condominium dues                                                      20e.   $                                 0.00
21.   Other: Specify:       Non-Filing Spouse Car Payment                                                    21.   +$                              400.00
      Non-Filing Spouse Credit Card Payment                                                                        +$                              170.00
      Non-Filing Spouse Medical Expenses/Prescription Costs                                                        +$                              140.00
22. Calculate your monthly expenses
    22a. Add lines 4 through 21.                                                                                       $                      4,127.00
    22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                               $
      22c. Add line 22a and 22b. The result is your monthly expenses.                                                  $                      4,127.00
23. Calculate your monthly net income.
    23a. Copy line 12(your combined monthly income) from Schedule I.                                        23a. $                               4,286.42
    23b. Copy your monthly expenses from line 22c above.                                                    23b. -$                              4,127.00

      23c. Subtract your monthly expenses from your monthly income.
           The result is your monthly net income.                                                           23c. $                                 159.42

24. Do you expect an increase or decrease in your expenses within the year after you file this form?
      For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
      modification to the terms of your mortgage?
         No.
         Yes.             Explain here:




Official Form 106J                                                  Schedule J: Your Expenses                                                                     page 2

       Case 5:19-bk-00425-RNO                          Doc 47 Filed 11/15/19 Entered 11/15/19 10:36:57                                                Desc
                                                       Main Document    Page 12 of 12
